In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-1411V
                                          UNPUBLISHED


    ALAINA GUYMON,                                              Chief Special Master Corcoran

                         Petitioner,                            Filed: March 25, 2022
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Decision Awarding Damages; Pain
    HUMAN SERVICES,                                             and Suffering; Influenza (Flu)
                                                                Vaccine; Shoulder Injury Related to
                         Respondent.                            Vaccine Administration (SIRVA)


John Robert Howie, Howie Law, PC, Dallas, TX, for Petitioner.

Jennifer Leigh Reynaud, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES1

       On September 13, 2019, Alaina Guymon filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a right shoulder injury related to
vaccine administration (“SIRVA”), which meets the Table definition for SIRVA, after
receiving the influenza vaccine on October 5, 2018. Petition at 1, ¶ 1. The case was
assigned to the Special Processing Unit of the Office of Special Masters. Although a ruling
on entitlement in Petitioner’s favor was issued in early March 2021, the parties have been
unable to resolve damages on their own.


1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       For the reasons set forth below, I find that Petitioner is entitled to an award of
damages in the amount $110,245.80, representing $110,000.00 for actual pain and
suffering, and $245.80 for past unreimbursed expenses.

   I.     Relevant Procedural History

        Along with the Petition, Ms. Guymon filed a declaration signed under penalty of
perjury pursuant to 28 U.S.C.A. § 1746, and the medical records required under the
Vaccine Act. Exhibits 1-4, filed Sept. 13, 2019, ECF No. 5; see Section 11(c).
Approximately one month later, she filed updated medical records. Exhibit 5, filed Oct.
11, 2019, ECF No. 12. On June 10, 2020, Respondent’s counsel indicated that she had
identified no outstanding medical records or factual issues which could be addressed
while awaiting the HHS review. ECF No. 17. Petitioner forwarded her demand and
supporting documentation to Respondent on October 28, 2020. ECF No. 21.

        On March 1, 2021, Respondent filed his Rule 4(c) Report conceding Petitioner was
entitled to compensation, and I issued a Ruling on Entitlement the same day. ECF Nos.
25-26. Respondent also filed a status report indicating that he had provided Petitioner
with a proffer. ECF No. 28.

       Seven days later, Petitioner filed a second declaration, a list of her out-of-pocket
medical expenses, and briefing regarding the appropriate amount of damages. Exhibits
6-7, ECF No. 29; Petitioner’s Motion for Damages Ruling on the Record (“Brief”), ECF
No. 30. On April 21, 2021, Respondent filed his responsive brief. Respondent’s Brief on
Damages (“Opp.”), ECF No. 33. Petitioner also filed a reply brief addressing the
arguments made by Respondent, the transcript of the proceedings in a case Respondent
discussed in his brief, and a joint status report clarifying that the parties’ only dispute
involved the compensation to be awarded for Petitioner’s pain and suffering which they
asked me to determine based on the written record as it currently stands. Petitioner’s
Reply Brief on Damages (“Reply Brief”), ECF No. 36; Exhibit 8, ECF No. 35; Joint Status
Report, ECF No. 37. The matter is now ripe for adjudication.

   II.    Legal Standard

       Compensation awarded pursuant to the Vaccine Act shall include “[f]or actual and
projected pain and suffering and emotional distress from the vaccine-related injury, an
award not to exceed $250,000.” Section 15(a)(4). Additionally, a petitioner may recover
“actual unreimbursable expenses incurred before the date of judgment award such
expenses which (i) resulted from the vaccine-related injury for which petitioner seeks
compensation, (ii) were incurred by or on behalf of the person who suffered such injury,

                                            2
and (iii) were for diagnosis, medical or other remedial care, rehabilitation . . . determined
to be reasonably necessary.” Section 15(a)(1)(B). The petitioner bears the burden of proof
with respect to each element of compensation requested. Brewer v. Sec’y of Health &
Hum. Servs., No. 93-0092V, 1996 WL 147722, at *22-23 (Fed. Cl. Spec. Mstr. Mar. 18,
1996).

       There is no mathematic formula for assigning a monetary value to a person’s pain
and suffering and emotional distress. I.D. v. Sec’y of Health & Hum. Servs., No. 04-1593V,
2013 WL 2448125, at *9 (Fed. Cl. Spec. Mstr. May 14, 2013) (“[a]wards for emotional
distress are inherently subjective and cannot be determined by using a mathematical
formula”); Stansfield v. Sec’y of Health & Hum. Servs., No. 93-0172V, 1996 WL 300594,
at *3 (Fed. Cl. Spec. Mstr. May 22, 1996) (“the assessment of pain and suffering is
inherently a subjective evaluation”). Factors to be considered when determining an award
for pain and suffering include: 1) awareness of the injury; 2) severity of the injury; and 3)
duration of the suffering. I.D., 2013 WL 2448125, at *9 (quoting McAllister v. Sec’y of
Health & Hum. Servs., No 91-1037V, 1993 WL 777030, at *3 (Fed. Cl. Spec. Mstr. Mar.
26, 1993), vacated and remanded on other grounds, 70 F.3d 1240 (Fed. Cir. 1995)).

       I may also consider prior pain and suffering awards to aid my resolution of the
appropriate amount of compensation for pain and suffering in this case. See, e.g., Doe
34 v. Sec’y of Health & Hum. Servs., 87 Fed. Cl. 758, 768 (2009) (finding that “there is
nothing improper in the chief special master’s decision to refer to damages for pain and
suffering awarded in other cases as an aid in determining the proper amount of damages
in this case.”). And, of course, I may rely on my own experience (along with my
predecessor Chief Special Masters) adjudicating similar claims.3 Hodges v. Sec’y of
Health & Hum. Servs., 9 F.3d 958, 961 (Fed. Cir. 1993) (noting that Congress
contemplated the special masters would use their accumulated expertise in the field of
vaccine injuries to judge the merits of individual claims).

       Although pain and suffering in the past was often determined based on a
continuum, as Respondent argues, that practice was cast into doubt by the Court several
years ago. In Graves, Judge Merow rejected a special master’s approach of awarding
compensation for pain and suffering based on a spectrum from $0.00 to the statutory
$250,000.00 cap. Graves v. Sec’y of Health & Hum. Servs., 109 Fed. Cl. 579 (Fed. Cl.
2013). Judge Merow maintained that do so resulted in “the forcing of all suffering awards
into a global comparative scale in which the individual petitioner’s suffering is compared
to the most extreme cases and reduced accordingly.” Id. at 590. Instead, Judge Merow
3 From July 2014 until September 2015, the SPU was overseen by former Chief Special Master Vowell.
For the next four years, until September 30, 2019, all SPU cases, including the majority of SIRVA claims,
were assigned to former Chief Special Master Dorsey, now Special Master Dorsey. In early October 2019,
the majority of SPU cases were reassigned to me as the current Chief Special Master.


                                                   3
assessed pain and suffering by looking to the record evidence, prior pain and suffering
awards within the Vaccine Program, and a survey of similar injury claims outside of the
Vaccine Program. Id. at 595. Under this alternative approach, the statutory cap merely
cuts off higher pain and suffering awards – it does not shrink the magnitude of all possible
awards as falling within a spectrum that ends at the cap.

    III.    Prior SIRVA Compensation Within SPU4

            A.       Data Regarding Compensation in SPU SIRVA Cases

       SIRVA cases have an extensive history of informal resolution within the SPU. As
of January 1, 2022, 2,371 SPU SIRVA cases have resolved since the inception of SPU
on July 1, 2014. Compensation was awarded in 2,306 of these cases, with the remaining
65 cases dismissed.

        Of the compensated cases, 1,339 SPU SIRVA cases involved a prior ruling that
petitioner was entitled to compensation. In only 88 of these cases was the amount of
damages determined by a special master in a reasoned decision. As I have previously
stated, the written decisions setting forth such determinations, prepared by neutral judicial
officers (the special masters themselves), provide the most reliable precedent setting
forth what similarly-situated claimants should also receive.5

       1,223 of this subset of post-entitlement determination, compensation-awarding
cases, were the product of informal settlement - cases via proffer and 28 cases via
stipulation. Although all proposed amounts denote an agreement reached by the parties,
those presented by stipulation derive more from compromise than any formal agreement
or acknowledgment by Respondent that the settlement sum itself is a fair measure of
damages. Of course, even though any such informally-resolved case must still be
approved by a special master, these determinations do not provide the same judicial
guidance or insight obtained from a reasoned decision. But given the aggregate number
of such cases, these determinations nevertheless “provide some evidence of the kinds of
awards received overall in comparable cases.” Sakovits, 2020 WL 3729420, at *4
(emphasis in original).



4 All figures included in this decision are derived from a review of the decisions awarding compensation
within the SPU. All decisions reviewed are, or will be, available publicly. All figures and calculations cited
are approximate.

5 See, e.g., Sakovits v. Sec’y of Health & Hum. Servs., No. 17-1028V, 2020 WL 3729420, at *4 (Fed. Cl.
Spec. Mstr. June 4, 2020) (discussing the difference between cases in which damages are agreed upon by
the parties and cases in which damages are determined by a special master).


                                                      4
       The remaining 967 compensated SIRVA cases were resolved via stipulated
agreement of the parties without a prior ruling on entitlement. These agreements are often
described as “litigative risk” settlements, and thus represent a reduced percentage of the
compensation which otherwise would be awarded. Due to the complexity of these
settlement discussions, many which involve multiple competing factors, these awards do
not constitute a reliable gauge of the appropriate amount of compensation to be awarded
in other SPU SIRVA cases.

      The data for all groups described above reflect the expected differences in
outcome, summarized as follows:

                    Damages                 Proffered            Stipulated            Stipulated6
                  Decisions by              Damages              Damages               Agreement
                 Special Master
    Total Cases        88                    1,223                   28                   967
      Lowest       $40,757.91             $25,000.00             $45,000.00            $5,000.00
    1st Quartile   $70,950.73             $70,000.00             $90,000.00           $42,500.00
      Median       $95,974.09             $90,000.00            $122,886.42           $60,390.00
     rd
    3 Quartile    $125,269.46             $116,662.57           $161,001.79           $88,051.88
      Largest     $265,034.87            $1,845,047.00         $1,500,000.00          $550,000.00

            B.      Pain and Suffering Awards in Reasoned Decisions

      In the 88 SPU SIRVA cases which required a reasoned damages decision,
compensation for a petitioner’s actual or past pain and suffering varied from $40,000.00
to $210,000.00, with $94,000.00 as the median amount. Only five of these cases involved
an award for future pain and suffering, with yearly awards ranging from $250.00 to
$1,500.00.7

        In cases with lower awards for past pain and suffering, many petitioners commonly
demonstrated only mild to moderate levels of pain throughout their injury course. This
lack of significant pain is often evidenced by a delay in seeking treatment – over six
months in one case. In cases with more significant initial pain, petitioners experienced
this greater pain for three months or less. All petitioners displayed only mild to moderate
limitations in range of motion (“ROM”), and MRI imaging showed evidence of mild to
moderate pathologies such as tendinosis, bursitis, or edema. Many petitioners suffered
6 Two awards were for an annuity only, the exact amounts which were not determined at the time of
judgment.

7Additionally, a first-year future pain and suffering award of $10,000.00 was made in one case. Dhanoa v.
Sec’y of Health & Hum. Servs., No. 15-1011V, 2018 WL 1221922 (Fed. Cl. Spec. Mstr. Feb. 1, 2018).


                                                   5
from unrelated conditions to which a portion of their pain and suffering could be attributed.
These SIRVAs usually resolved after one to two cortisone injections and two months or
less of physical therapy (“PT”). None required surgery. The duration of the injury ranged
from six to 30 months, with most petitioners averaging approximately nine months of pain.
Although some petitioners asserted residual pain, the prognosis in these cases was
positive. Only one petitioner provided evidence of an ongoing SIRVA, and it was expected
to resolve within the subsequent year.

        Cases with higher awards for past pain and suffering involved petitioners who
suffered more significant levels of pain and SIRVAs of longer duration. Most of these
petitioners subjectively rated their pain within the upper half of a ten-point pain scale and
sought treatment of their SIRVAs more immediately, often within 30 days of vaccination.
All experienced moderate to severe limitations in range of motion. MRI imaging showed
more significant findings, with the majority showing evidence of partial tearing. Surgery or
significant conservative treatment, up to 95 PT sessions over a duration of more than two
years and multiple cortisone injections, was required in these cases. In four cases,
petitioners provided sufficient evidence of permanent injuries to warrant yearly
compensation for future or projected pain and suffering.

    IV.    The Parties Arguments

      The parties agree Petitioner should be awarded $245.80 for past unreimbursed
medical expenses. Brief at 1, 22, 31; Opp. at 1, 9; Reply Brief at 8. Thus, the only area of
disagreement is regarding the amount of compensation which should be awarded for pain
and suffering. Petitioner seeks $110,000.00, and Respondent argues for an award of
$77,500.00. Id.

        Arguing for the greater amount, Petitioner emphasizes her excellent health and
young age at the time of vaccination – 41 years old – in contrast to her subsequent
inability to work as a substitute teacher or to exercise at the gym, and difficulties sleeping.
Brief at 24. She favorably compared the facts and circumstances of her case with Cates,
Knudson, and Wilt, where petitioners received pain and suffering awards of $108,000.00
and $110,000.00.8 Brief at 25-28. These cases involved petitioners who underwent
arthroscopic surgery and recovered from their SIRVA Injuries within seven to ten months
post-vaccination. Id.; see Cates, 2020 WL 3751072, at *3; Knudson, 2018 WL 6293381,
at *8-9; Wilt, 2020 WL 1490757, at *14-15. Regarding the two $110,000.00 awards, she
equates her surgery with that undergone by the Knudson petitioner – subacromial
8Cates v. Sec’y of Health & Hum. Servs., No.18-0277V, 2020 WL 3751072 (Fed. Cl. Spec. Mstr. June 5,
2020) (awarding $108,000.00 for actual pain and suffering): Knudson v. Sec’y of Health & Hum. Servs.,
No.17-1004V, 2018 WL 6293381 (Fed. Cl. Spec. Mstr. Nov. 7, 2018) (awarding $110,000.00 for actual pain
and suffering); Wilt v. Sec’y of Health & Hum. Servs., No. 18-0446V, 2020 WL 1490757 (Fed. Cl. Spec.
Mstr. Feb. 24, 2020) (awarding $110,000.00 for actual pain and suffering).

                                                  6
bursectomies - and observes that the Wilt petitioner had pre-existing shoulder arthritis
and pain, neck pain, and cervical radiculopathy. Knudson, 2018 WL 6293381, at *4; Wilt,
2020 WL 1490757, at *2.

        To further buttress her argument, Petitioner discusses an additional case, Selling,
in which the pain and suffering award was $105,000.00,9 and three other cases (Collado,
Meyers, and Dobbins) with pain and suffering awards ranging from $120,000.00 to
$125,000.00.10 Brief at 24-25, 28-29. She highlights numerous similarities in treatment
and duration in Selling, noting that the major distinction involved the procedures
undergone - arthroscopic surgery for Petitioner, versus manipulation under general
anesthesia for the Selling petitioner. Id. at 24-25; see Selling, 2019 WL 3425224, at *6
(distinguishing the Selling petitioner’s procedure from other more open and invasive
arthroscopic surgeries). The more non-invasive nature of the manipulation formed the
basis for her requested amount - $5,000.00 more than the pain and suffering award in
Selling. Id. But she admits that the three cases with higher awards involved injuries and
surgical repairs more significant than what she endured. Brief at 28-29; see Collado, 2018
WL 3433352, at *6-7; Meyers, 2020 WL 3755335, at *3-4; Dobbins, 2018 WL 4611267,
at *10-11.

        In his responsive brief, Respondent emphasizes the 31-day delay before Petitioner
first sought treatment, the significant improvement she experienced following her surgery
and second cortisone injection, and his characterization of her SIRVA as essentially
resolved approximately ten months post-vaccination. Opp. at 6-7. Respondent also
reviews the following topics: 1) a discussion of the holding in Graves and his preference
for the holding in Hocraffer, 2) the large number of proffered awards in SPU cases, 3)
awards for shoulder injuries in the traditional tort system which appear to be substantially
lower, and 4) a “meeting-in-the-middle” method that Respondent believes is being utilized
by the special masters when determining the appropriate amount of damages to be
awarded. Id. at 6 n.2, 7-9; Appendix A to Opp. (list of traditional tort system cases); see
Graves, 109 Fed. Cl. 579; Hocraffer v. Sec’y of Health & Hum. Servs., No. 99-0533V,
2007 WL 914914 (Fed. Cl. Spec. Mstr. Feb. 28, 2007).

     In her reply brief, Petitioner addresses the more general arguments raised by
Respondent, noting they had been previously discussed but rejected in the process of

9Selling v. Sec’y of Health & Hum. Servs., No.16-0588V, 2019 WL 3425224 (Fed. Cl. Spec. Mstr. May 2,
2019) (awarding $105,000.00 for actual pain and suffering).
10 Collado v. Sec’y of Health & Hum. Servs., No.17-0225V, 2018 WL 3433352 (Fed. Cl. Spec. Mstr. June
6, 2018) (awarding $120,000.00 for actual pain and suffering); Meyers v. Sec’y of Health & Hum. Servs.,
No.18-0909V, 2020 WL 3755335 (Fed. Cl. Spec. Mstr. June 5, 2020) (awarding $122,500.00 for actual pain
and suffering); Dobbins v. Sec’y of Health & Hum. Servs., No.16-0854V, 2018 WL 4611267 (Fed. Cl. Spec.
Mstr. Aug. 15, 2018) (awarding $125,000.00 for actual pain and suffering).


                                                  7
deciding this case. Reply Brief at 1-8. She also criticizes Respondent for failing to provide
any reasoned SIRVA damages decision to justify the amount he proposes. Id. at 8.

      V.       Appropriate Compensation for Petitioner’s Pain and Suffering

                   A.       General Guidance for Analysis

        The guidance provided by the Graves decision is clear,11 and I have previously
addressed the more general arguments made by Respondent during expedited motions
days and in other damages decisions. While noting that this end result may occur in some
cases (and disappoint both sides as a result), I have in fact rejected the “meeting-in-the-
middle” method Respondent claims is being used, based on the proposition that “each
petitioner deserves an examination of the specific facts and circumstances in her or his
case.” Sakovits, 2020 WL 3729420, at *3. I also have rejected Respondent’s argument
that the amounts awarded in proffered cases are a more accurate gauge of the
appropriate amount to be awarded than reasoned decisions from the court and special
masters. Id. at *4. While “settled cases and proffers provide some evidence of the kinds
of awards received overall in comparable cases,” they are not as persuasive as reasoned
decisions from a judicial neutral. Id. (emphasis in original). Taken as a whole, however,
the data from these decisions can be a helpful gauge of the compensation being awarded
in SPU SIRVA cases.

       I also have not previously given great weight to Respondent’s citation to pain and
suffering determinations from traditional tort system state court cases, noting that
Congress intended the “no-fault” system established in the Vaccine Program to be
generous. H.R. REP. NO. 99-908, at 12-13 reprinted in 1986 U.S.C.C.A.N. 6344, 6353-54.
Thus, Vaccine Program compensation will likely be greater than those awarded in civil
actions. Additionally, the descriptions of the traditional tort system cases proposed by
Respondent often lack basic information needed for comparison. Rafferty v. Sec’y of
Health & Hum. Servs., No. 17-1906V, 2020 WL 3495956, at *18 (Fed. Cl. Spec. Mstr.
May 21, 2020). As a result, “SIRVA awards in the Vaccine Program are self-evidently
more relevant and apposite.” Id.

                   B.       Specific Analysis

       In this case, awareness of the injury is not disputed. The record reflects that at all
times Petitioner was a competent adult with no impairments that would impact her
awareness of her injury. Therefore, I analyze principally the severity and duration of
Petitioner’s injury.


11   See supra Section II (for further discussion).

                                                      8
        When performing the analysis in this case, I review the record as a whole to include
the medical records, declarations, affidavits, and all other filed evidence, plus the parties’
briefs and other pleadings. I consider prior awards for pain and suffering in both SPU and
non-SPU SIRVA cases and rely upon my experience adjudicating these cases. However,
I base my determination on the circumstances of this case.

       A thorough review of the medical records reveals that Ms. Guymon suffered a mild
to moderate SIRVA injury involving tenderness upon palpitation, weakness and pain
primarily with movement, and an inability to raise her arm without pain but otherwise
normal ROM which prompted her to seek treatment approximately 31 days post-
vaccination. Exhibit 3 at 46-47. An MRI, performed on November 13, 2018, revealed a
posterior inferior glenoid labrum tear with associated paralabral cyst, 12 no evidence of a
rotator cuff tear, mild tendinosis of the supraspinatus and infraspinatus tendon, and mild
hypertrophy13 of the acromioclavicular joint. Exhibit 3 at 98-99.

       In late February 2019, almost five months post-vaccination, Petitioner reported that
her pain plateaued after two weeks of relief from prescribed medication. Exhibit 3 at 54.
She requested a cortisone injection which provided only one week of relief. Id. at 54-55.
Petitioner underwent arthroscopic surgery on April 18, 2019. Id. at 150-51.

       Following surgery, Petitioner’s condition gradually improved with PT. E.g. Exhibit
3 at 68. However, she experienced a setback in June 2019, after the addition of
strengthening or isometric exercises. Id. at 61, 88; Exhibit 5 at 7. To combat her increased
pain levels, Petitioner’s orthopedist prescribed a Medrol Dosepak in early July and
administered a second cortisone injection in late July 2019. Exhibit 5 at 7, 9 (respectively).

       At her fifteenth and final PT session on August 23, 2019 (almost eleven months
post-vaccination), Petitioner reported a lack of pain and the ability to carry light objects.
Exhibit 3 at 25. When seen by her orthopedist later that same day, she indicated that the
second cortisone injection, administered in late July, “provide[d] a great deal of relief.” Id.
at 10. Observing that she exhibited only a few degrees of ROM limitation, her orthopedist
described Petitioner as making tremendous progress. Id.

      Although I recognize that Respondent’s briefing occurred almost one year ago, I
nevertheless find the general arguments he makes to be unpersuasive. As I indicated

12 “Paralabral cysts are swellings that arise around the socket of the shoulder joint (glenoid). They are
pockets of joint fluid that develop outside of the joint under tears of the labrum.”
https://www.shoulderdoc.co.uk/article/1496 (last visited Mar. 24, 2022).

13Hypertrophy is “the enlargement or overgrowth of an organ or part due to an increase in size of its
constituent cells.” DORLAND’S ILLUSTRATED MEDICAL DICTIONARY at 898 (32th ed. 2012).

                                                   9
above, I have previously rejected these arguments. See supra Section V.A. Regarding
his failure to discuss any comparable reasoned SIRVA damages decisions in this case, I
acknowledge that Respondent appears to have altered his position and routinely offers
helpful comparison cases in more recent briefing.

        Petitioner has requested a pain and suffering award consistent with the lower end
of the amounts usually awarded in SIRVA cases involving arthroscopic surgery. And I find
Petitioner’s analysis of reasoned SIRVA damages decisions to be accurate. Thus, I agree
that $110,000.00 is an appropriate pain and suffering award.

     VI.    Conclusion

       For all of the reasons discussed above and based on consideration of the record
as a whole, I find that $110,00.00 represents a fair and appropriate amount of
compensation for Petitioner’s actual pain and suffering.14 I also find that Petitioner
is entitled to $245.80 in actual unreimbursable expenses.

       Based on the record as a whole and arguments of the parties, I award a lump
sum payment of $110,245.80 in the form of a check payable to Petitioner. This
amount represents compensation for all damages that would be available under Section
15(a).

       The Clerk of the Court is directed to enter judgment in accordance with this
Decision.15

IT IS SO ORDERED.
                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




14Since this amount is being awarded for actual, rather than projected, pain and suffering, no reduction to
net present value is required. See Section 15(f)(4)(A); Childers v. Sec’y of Health & Hum. Servs., No. 96-
0194V, 1999 WL 159844, at *1 (Fed. Cl. Spec. Mstr. Mar. 5, 1999) (citing Youngblood v. Sec’y of Health &
Hum. Servs., 32 F.3d 552 (Fed. Cir. 1994)).

15Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    10